Motion for reargnment denied.
Motion to amend remittitur granted. Return of the remittitur requested and, when returned, it will be amended to read as follows: Judgment affirmed, without costs. Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether plaintiffs have been deprived of property without due process of law under the Fourteenth Amendment of the Constitution of the United States; and whether Local Law No. 6 of the City of Schenectady, effective April 16, 1935, is repugnant to the Constitution of the United States. The Court of Appeals held that there was no denial of any constitutional right of the plaintiffs. [See 309 N. Y. 701.]